     Case 2:20-cv-00672-JAM-EFB Document 17 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TROY MITCHELL NAYLOR,                             No. 2:20-cv-672-JAM-EFB P
12                        Petitioner,
13           v.                                         ORDER
14    BRANDON PRICE,
15                        Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. On September 21, 2020, petitioner requested a second extension of time to file

19   his traverse and a request for appointment of counsel.

20          As to the request for counsel, there currently exists no absolute right to appointment of

21   counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The

22   court may appoint counsel at any stage of the proceedings “if the interests of justice so require.”

23   See 18 U.S.C. § 3006A; see also, Rule 8(c), Rules Governing § 2254 Cases. The court does not

24   find that the interests of justice would be served by the appointment of counsel at this stage of the

25   proceedings. The court will, however, grant petitioner’s request for extension of time.

26          Accordingly, it is ORDERED that:

27          1. Petitioner’s request for appointment of counsel (ECF No. 16) is denied without

28                prejudice; and
     Case 2:20-cv-00672-JAM-EFB Document 17 Filed 09/24/20 Page 2 of 2

 1         2. Petitioner’s request for an extension of time (ECF No. 15) is granted and petitioner has
 2             30 days from the date this order is served to file his traverse.
 3   Dated: September 24, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
